                                                           Case 2:20-cv-01761-APG-BNW Document 23
                                                                                               20 Filed 10/27/20
                                                                                                        10/22/20 Page 1 of 2
                                                                                                                           3



                                                       1
                                                            Patrick G. Byrne, Esq.
                                                       2    Nevada Bar No. 7636
                                                            Richard C. Gordon
                                                       3    Nevada Bar No. 9036
                                                            Paul Swenson Prior, Esq.
                                                       4    Nevada Bar No. 9324
                                                            Theresa L. Guerra, Esq.
                                                       5    Nevada Bar No. 15235
                                                            SNELL & WILMER L.L.P.
                                                       6    3883 Howard Hughes Parkway, Suite 1100
                                                            Las Vegas, NV 89169
                                                       7    Telephone: (702) 784-5200
                                                            Facsimile: (702) 784-5252
                                                       8    Email: sprior@swlaw.com
                                                                   tguerra@swlaw.com
                                                       9
                                                            Attorneys for Defendants City of Henderson, Debra March,
                                                      10    Richard Derrick, Bristol Ellington, Nicholas Vaskov and
                                                            Kristina Gilmore
                                                      11

                                                      12                                 UNITED STATES DISTRICT COURT
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                      DISTRICT OF NEVADA
                    Las Vegas, Nevada 89169
                         LAW OFFICES


                          7 0 2 .7 8 4 .5 2 00




                                                      14    LATESHA WATSON,                                 Case No. 2:20-cv-01761-APG-BNW
                                 L.L.P.




                                                      15                    Plaintiff,
                                                                                                            STIPULATION AND ORDER FOR
                                                      16             v.                                     EXTENSION OF TIME TO RESPOND TO
                                                                                                            COMPLAINT
                                                      17    CITY OF HENDERSON; BRISTOL
                                                            ELLINGTON; KEVIN ABERNATHY;
                                                      18    KENNETH KERBY; DEBRA MARCH;
                                                            RICHARD DERRICK; RICHARD                        (FIRST REQUEST)
                                                      19    MCCANN; NICK VASKOV; KRISTINA
                                                            GILMORE; DOES I through X, inclusive,
                                                      20
                                                                            Defendants.
                                                      21

                                                      22
                                                                    Plaintiff Latesha Watson (“Plaintiff”) and Defendants City of Henderson, Debra March,
                                                      23
                                                           Richard Derrick, Bristol Ellington, Nicholas Vaskov, and Kristina Gilmore (“Defendants”)
                                                      24
                                                           (collectively, the “Parties”), by and through their undersigned counsel, for good cause shown,
                                                      25
                                                           hereby stipulate and agree to extend Defendants’ deadline to respond to Plaintiff’s Complaint [ECF
                                                      26
                                                           No. 1] to December 18, 2020:
                                                      27

                                                      28

                                                           4826-2707-8863                                -1-
                                                           Case 2:20-cv-01761-APG-BNW Document 23
                                                                                               20 Filed 10/27/20
                                                                                                        10/22/20 Page 2 of 2
                                                                                                                           3



                                                       1            1.      Undersigned counsel has recently been retained to represent the Defendants in this

                                                       2   action and have agreed to accept service on behalf of Defendants Bristol Ellington, Debra March,

                                                       3   Richard Derrick, and Nick Vaskov. Because of the multiple parties involved in this representation,

                                                       4   Defendants require additional time to investigate the allegations set forth in the Complaint and to

                                                       5   prepare the appropriate response.

                                                       6            2.      Counsel for Plaintiff and Defendants have agreed to a 60-day extension for

                                                       7   Defendants to respond to the Complaint.

                                                       8            3.      This extension request is sought in good faith and is not made for the purpose of

                                                       9   delay.

                                                      10            4.      Pursuant to the Parties’ stipulation, Defendants’ response to Plaintiff’s Complaint

                                                      11   will now be due on or before December 18, 2020.

                                                      12                                                      DATED this 22nd day of October 2020.
             3883 Howard Hughes Parkway, Suite 1100




                                                           DATED this 22nd day of October 2020.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES


                          7 0 2 .7 8 4 .5 2 00




                                                      14
                                 L.L.P.




                                                           SNELL & WILMER L.L.P.                              COOK & KELESIS, LTD.
                                                      15
                                                            /s/ Patrick G. Byrne                               /s/ Marc P. Cook
                                                      16
                                                           Patrick G. Byrne, (NV Bar No. 7636)                Marc P. Cook (NV Bar No. 4574)
                                                      17   Richard C. Gordon (NV Bar No. 9036)                George P. Kelesis (NV Bar No. 00069)
                                                           Paul Swenson Prior, (NV Bar No. 9324)              Julie L. Sanpei (NV Bar No. 5479)
                                                      18   Theresa L. Guerra, (NV Bar No. 15235)              517 South Ninth Street
                                                           3883 Howard Hughes Parkway, Suite 1100             Las Vegas, Nevada 89101
                                                      19   Las Vegas, Nevada 89169                            Phone: (702) 737-7702
                                                           Phone: (702) 784-5200                              Fax: (702) 737-7712
                                                      20   Fax: (702) 784-5252
                                                                                                              Attorneys for Plaintiff Latesha Watson
                                                      21   Attorneys for Defendants

                                                      22                                                 IT IS SO ORDERED.
                                                      23                                                        October 27
                                                                                                         DATED: _____________________, 2020.
                                                      24

                                                      25                                                 _______________________________________
                                                      26                                                 UNITED STATES MAGISTRATE JUDGE

                                                      27

                                                      28

                                                           4826-2707-8863                                  -2-
